Title: General Orders, 5 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Tuesday Octr 5th 1779.
          Parole Louis XVI.  C. Signs Gerard. D’Estaing—
        
        The Commander in Chief requests that the commanding officers of corps will immediately call upon their respective officers who are absent from camp and not employed on special commands or who have not obtained recent furloughs in the most pointed and peremptory terms to join their Corps without a moments delay: A period may arrive in this campaign, and perhaps it is very near at hand, when the absence of an officer, unless there are powerful reasons for it, may fix an indelible stigma upon him—This consideration, if motives of public duty are not sufficient of themselves ought to bring every one under the above description to their respective commands.
        The General Court Martial whereof Colonel Bradford is President is dissolved and another ordered to sit tomorrow morning nine ôclock at the usual place whereof Coll Starr is appointed President, for the trial of such persons as shall come before them.
      